Citation Nr: 1700743	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected fibrocystic breast disease.

2.  Entitlement to a rating in excess of 10 percent for chronic episodic vertigo.

3.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis with headaches, to include entitlement to a separate compensable rating for headaches.

4.  Entitlement to service connection for residuals from a hysterectomy, to include as secondary to service-connected residuals from a laparoscopy for pelvic adhesions and cysts.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1977 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

The issues of entitlement to compensable ratings for sinusitis with headaches, to include entitlement to a separate compensable rating for headaches, and chronic episodic vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In her March 2016 testimony and before the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her claim for a compensable rating for service-connected fibrocystic breast disease.

2.  The weight of the evidence is against a finding that the Veteran's residuals from a hysterectomy are due to or the result of her active service or caused or aggravated by a service-connected disability.

3.  The Veteran began experiencing symptoms of tinnitus while in service, and she has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for a compensable rating for fibrocystic breast disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for residuals from a hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in March 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, at her March 2016 Board hearing, the Veteran expressly withdrew her appeal with regard to the issue of entitlement to a compensable rating for fibrocystic breast disease prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Residuals from a Hysterectomy

The Veteran filed her claim for residuals from a hysterectomy in August 2009, which was denied by a March 2010 rating decision.  She asserted that she had multiple gynecological problems during her active service, which she believed had resulted in her hysterectomy.

The Veteran's STRs show she was treated for vaginitis in October 1977, monilia in December 1977, a yeast infection in July 1981, bilateral obstruction of her fallopian tubes in June 1982, acute endometritis in July 1982, and endometrium in February 1983.  She sought treatment for infertility beginning in 1982.  She had normal pelvic examinations in May 1977, June 1982, January 1984, August 1988, September 1989, and February 1994.  She had no gynecological complaints at a September 1994 examination.

After her separation from service, the Veteran underwent a hysterectomy in March 2009.

In February 2010, the Veteran was afforded a VA examination.  She reported having abnormal PAPs during her active service.  After interviewing the Veteran, reviewing her claims file, and conducting a physical examination, the examiner opined that the Veteran's hysterectomy was not caused by or related to her remote history of endometriosis, but failed to comment on her history of gynecological treatment during her active service.

In September 2016, the Veteran's claim file was reviewed by a VA examiner.  The VA examiner noted that in July 1982, the Veteran had a normal uterine cavity but bilateral obstruction of the bilateral fallopian tubes at the corneal origin, which was compatible with bilateral spasms as well as bilateral occlusion and that the report was nonspecific for differentiating between the two.  The VA examiner also noted that the Veteran underwent a hysterectomy in March 2009, but this was unrelated to a diagnosis of acute endometritis diagnosed in August 1982.  The examiner noted that a December 1982 laparoscopy showed mild, bilateral pelvic adhesions with some filmy adhesions involving the tubes bilaterally, a right ovarian cyst, and an obstruction at the bilateral oviducts.  The VA examiner opined that the Veteran's hysterectomy was not caused by or a result of her in-service obstruction of the bilateral oviducts, in-service pelvic inflammatory disease, or any other in-service gynecological issue as there was no anatomic of physiologic nexus with which to connect the conditions.  The examiner reported that the Veteran's hysterectomy was performed due to uterine prolapse caused by five vaginal deliveries, the fifth conception occurring after service.

In April 2016, Robert S. Caputa, D.O, the Veteran's physician since 2009, opined that there was likely a relationship between the Veteran's service-connected residuals from a laparoscopy for pelvic adhesions and cysts and the problems that resulted in her hysterectomy in 2009.

After weighing all the evidence, the Board finds the greatest probative value in the September 2016 VA examiner's opinion, as this opinion represents the most thorough and best-reasoned medical analysis regarding the question of the cause of the Veteran's hysterectomy.
 
The Board appreciates the statement written by Dr. Caputa.  However, ultimately, the opinion is conclusory in nature.  That is, Dr. Caputa has not explained why or how he reached his ultimate conclusions and apparently relied on the Veteran's lay statements regarding etiology.  Dr. Caputa did not indicate that the Veteran's claims file was reviewed, but for his own treatment records, did not refer to any other objective medical studies, and provided no actual analysis for his conclusion.  That is, Dr. Caputa in providing his opinion did not explain what records led him to the conclusion that the Veteran's hysterectomy was due to or the result of his active service or a service-connected disability.  Moreover, Dr. Caputa did not address the multiple normal pelvic examinations of the Veteran during her active service. 

Conversely, the opinion by the September 2016 VA examiner was fully grounded in the Veteran's medical history.  The examiner was fully apprised of the Veteran's in-service gynecological symptoms and treatment, but clearly explained why he did not believe that the Veteran's hysterectomy was incurred in or caused by her active service or was due to a service-connected disability.  This opinion included a careful analysis of  the specific treatments in service and an explanation of why such problems were not likely to have been the cause of the hysterectomy.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the September 2016 VA examiner's for his opinion is found to be superior to the opinion offered in support of the Veteran's claim by Dr. Caputa, as Dr. Caputa failed to provide any meaningful rationale for his conclusion.  For example, he did not explain why an earlier gynecological appointment would have discovered the link between the Veteran's in-service gynecological issues and the hysterectomy more than a decade later.  Likewise, he did not address the conditions which the VA examiner found to be responsible for the hysterectomy. Given its grounding in the medical evidence in this case and its reasoning for its conclusions, the September 2016 VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's assertion that her residuals from a hysterectomy is due to her active service or due to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of residuals from a hysterectomy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Gynecological disease that result in a hysterectomy, such as the Veteran's, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of her gynecological conditions, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating gynecological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence alone cannot serve to link the Veteran's residuals from a hysterectomy to her active service or to a service-connected disability.

For the reasons discussed above, the September 2016 VA examiner's opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

Accordingly, the service connection claim for residuals from a hysterectomy is denied.

Tinnitus

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review her statements as to the etiology of her tinnitus.

At a February 2009 VA examination, the Veteran reported tinnitus.

At her March 2016 hearing, the Veteran credibly testified that she her duties required her to work on a flight line in the Air Force.  She also credibly testified that her tinnitus began during her active service.  She testified that during her active service, she performed her duties instead of seeking treatment and she would only take a sick day when she was "really, really" sick.  She testified that she learned to live with the ringing in her ears.

The Veteran has credibly reported that she began experiencing ringing while in service and that it continues to the present day. 

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.


ORDER

The appeal of the claim to a compensable rating for fibrocystic breast disease is dismissed.

Service connection for residuals from a hysterectomy is denied.

Service connection for tinnitus is granted.




REMAND

In August 1996, the Veteran was granted service connection for sinusitis with headaches and chronic episodic vertigo and assigned 10 percent ratings effective January 1, 1996.  Her ratings were continued for these disabilities by March 2010 and October 2011 rating decision.  In January 2013, she asserted that she believed higher ratings were warranted for these disabilities as they have increased in severity.

As such, the Veteran has asserted that her disabilities have increased in severity necessitating the provision of a new examination to evaluate the current nature and severity her sinusitis and chronic episodic vertigo.

Regarding the Veteran's claim for a separate rating for her headaches, in her August 2009 claim, she asserted that she was entitled to a separate rating for her headaches.  She was afforded a VA examination in February 2010 and the examiner opined that her tension type headaches were not caused by or related to her sinusitis.  However, the examiner did not offer an opinion on direct service connection or on aggravation.  As such, new VA examinations are necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected chronic episodic vertigo.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected sinusitis.  The examiner should also determine the etiology and severity of her headache disorder.

Regarding the Veteran's headaches, the examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current headache disorder either began during or was caused by the Veteran's active service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current headache disorder was directly caused by a service connected disability (to include the Veteran's sinusitis)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current headache disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (to include the Veteran's sinusitis)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


